Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/22 has been entered.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-15, 18, 20-21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do et al. (20090258331).
Do teaches a method for controlling a cooking appliance (fig. 18; par. 0134) using an external control unit (par. 0135 fig. 18 ref. 881), wherein: 
said cooking appliance has at least one heating device (par. 0135, 0137) and an internal cooking appliance controller (par. 0135, 0138, 0139),
said external control unit is arranged outside said cooking appliance (par. 0040),
said external control unit contains an application configured to automatically generate and transmit control commands to said cooking appliance controller to control at least said one heating device (par. 0135 ref. 881, 0138),
said internal cooking appliance controller is configured, upon receipt of the control commands from said external control unit, for automatically actuating said heating device (par. 0139) and for storing (par. 0135; automate burner; par. 0139) a determined state (par. 0139; desired temp. with respect to cooking instruction) of said cooking appliance of the heating device (par. 0139; desired temp. with respect to cooking instruction) or of said cooking vessel,
wherein a state of said cooking appliance, of said heating device or of a cooking vessel thereon is determined by said cooking appliance controller (par. 0139; temperature repeatedly monitored), said state being monitored during operation of said cooking appliance via at least one sensor (par. 0139; monitor temperature) configured to detect at least one physical characteristic of said cooking appliance (par. 0139 temperature),
wherein the following steps are performed:
in one step, automatically conducting a plausibility check on said control commands or on said current operating state of said cooking appliance (par. 0139 current temp), wherein said plausibility check involves automatically comparing said determined state (par. 0139; desired temp. with respect to cooking instruction) with at least one independently detected physical characteristic of said cooking appliance (par. 0139 temperature continually monitored), of said heating device in order to obtain a difference between said determined state and said at least one independently detected physical characteristic (par. 0139; temp), wherein said obtained difference below a limit value causes said external control unit to maintain continued operation of said cooking appliance (par. 0139 correct temperature bypass step 913, desired temp. with respect to cooking instruction) and said obtained  difference being above said limit value (par. 0139; too hot) causes said external control unit to generate and transmit a control command resulting in operation of said cooking appliance being limited (par. 0139 lower setting generate less heat), 
in one step, the control command of said external control unit (par. 0135; accept remote instruction) for desired power level (par. 0138) or desired heating period (par. 0139 timer) is detected by said cooking appliance controller (par. 0135 user; 0139), said step being able to be effected before or after said other aforementioned step, and
in an event of said difference being below said limit value (par. 0139 too cold) said cooking appliance controller, in a subsequent step when said control command for said at least one heating device controlled by said external control unit (par. 0135 remote instructions), is configured to automatically adopt (par. 0139 decision 907) a power level or heating period of said cooking appliance controller (par. 0139), as an actual power level and/or as an actual heating period being then used to actuate said heating device (par. 0139, 0140 temperature monitored and controlled till cook time complete), 
in an event of said difference being above said limit value (par. 0139 too hot), said cooking appliance controller, in a subsequent step, when implementing said control command for said at least one heating device controlled by said external control unit, is configured to automatically restrict a power level or heating period provided by said external control unit as said actual power level or as said actual heating period being then used to actuate said heating device (par. 0139 reduce heat) and to identify a faulty state (par. 0140; faulty state relative cook time complete; more cooking not wanted as set by user cook time; alert to user required; requires user) associated with the external control unit (par. 0140; alert to user to remove food) or communication therewith.
A preceding step involves said external control unit being assigned to said cooking appliance or to said heating device (fig. 18 ref. 885).
Wherein said preceding step involves said external control unit being assigned to said cooking appliance or said heating device (fig. 20 ref. 903) together with activation or confirmation by a user (fig. 20 ref. 904) at said cooking appliance in order to permit external control of a cooking process using said external control unit (fig. 20 ref. 907, 991, 909).
Said cooking appliance controller further detects the state of said cooking appliance, of said heating device or of said cooking vessel by using at least one piece of information of a group of: released actual power level to said heating device (par. 0138), assumed, measured or input thermal mass of said cooking vessel along with content (par. 0137; assumed relative different sizes).
Said external control unit gives said control commands to said cooking appliance controller periodically or at self- determined times (par. 0135, 0139, 0140).
Said control commands include power grades (par. 0137, 0138), a power level (par. 0137-0139) or a power density, a power density relating either to a size of said heating device or to a size of said cooking vessel (par. 0137).
Said external control unit gives control commands to said cooking appliance controller in an event of a change in a power requirement for said heating device (par. 0139).
Wherein if no control command comes from said external control unit for a time longer than a limit time (par. 0140 timer), a fresh plausibility check on a current operating state of said cooking appliance is performed (par. 0140).
Wherein energy packets (par. 0137 configured burner surface) are released by said cooking appliance controller with stipulated energy (par. 0137 on vs off; par. 0138), a power level (par. 0138-139) or a heating period (par. 0140 timer) being determined with reciprocal influencing on a basis of said stipulated energy or size of said released energy packet (par. 0140 temperature vs time). 
Wherein consumption of one said energy packet by said cooking appliance controller is followed by a new energy packet of said same level being released (par. 0139 surface temp; loop back same heat setting) only if a difference after performance of a plausibility check is below said limit value (par. 0139 same temperature difference below “too hot”).
Consumption of one said energy packet without new release of a new energy packet is followed by said heating device being shut down (par. 0140 cooking time complete).
Wherein if a plausibility check is not passed and a difference is above said limit value, said cooking appliance is switched a power level is lowered to a level being permanently uncritical for an operation of said heating device (par. 0139; uncritical as “too hot” temp has been corrected).
Wherein a dynamic range of the sensor allows a check to be performed to determine how a signal of said sensor changes on a basis of a supplied power to said heating device (par. 0139; signal change relative measured temperature), a dynamic range ascertained in said manner being taken as a basis for determining a maximum permissible power level that said heating device is permitted to supply to a cooking vessel without there being a risk of overheating (par. 0139 too hot).
Wherein a further step, as a checking step, involves a trend in a power level that differs from a preset of said external control unit being taken with said heating device so as to cause a reactive response by a regulator in said cooking appliance controller (par. 0139), a time before said reactive response ensues being taken as a basis for estimating a dynamic range of a control loop (par. 0140), with a low dynamic range if a time before said reactive response ensues is long and with a high dynamic range if said time before said reactive response ensues is short (par. 0140; relative subsequent loops).
Wherein if there is no reactive response within a predefined time (par. 0140; timer), a safety function is caused (par. 0140; instruct user) and a power level is reduced or terminated (par. 0140 timer) by said cooking appliance controller or other additional safety measures are taken (par. 0140 other).
Wherein if there are no signals from sensors of said external control unit, is taken with respect to “if” relative there are.  
Said external control unit is a remote control connected to said cooking appliance controller by means of a radio link (par. 0037), wherein said external control unit has a temperature sensor as remote control and is itself arranged on a cooking utensil or is integrated in a cooking utensil (par. 0135 burner), said external control unit undertaking a temperature regulation for said cooking utensil and, to said end, prescribing a power regulation for said heating device of said cooking utensil for said cooking appliance controller (par. 0139).
Wherein said external control unit is a remote control connected to said cooking appliance controller by means of a radio link (par. 0037), wherein said external control unit is wirelessly connected to a temperature sensor by means of a radio link (par. 0037), said temperature sensor being arranged on a cooking utensil or being integrated in a cooking utensil (par. 0139 monitor temperature).
Said external control unit is a mobile terminal such as a smartphone or a tablet computer (par. 0038), said mobile terminal performing a temperature regulation directly to prescribe a heating power for said heating device by means of control commands (par. 0135; appliance accept remote instructions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (20090258331) in view of Allen (8931400).
Do teaches a method for controlling a cooking appliance (fig. 18; par. 0134) using an external control unit (par. 0135 fig. 18 ref. 881), wherein: 
said cooking appliance has at least one heating device (par. 0135, 0137) and an internal cooking appliance controller (par. 0135, 0138, 0139),
said external control unit is arranged outside said cooking appliance (par. 0040),
said external control unit contains an application configured to automatically generate and transmit control commands to said cooking appliance controller to control at least said one heating device (par. 0135 ref. 881, 0138),
said internal cooking appliance controller is configured, upon receipt of the control commands from said external control unit, for automatically actuating said heating device (par. 0139) and for storing (par. 0135; automate burner; par. 0139) a determined state (par. 0139; desired temp. with respect to cooking instruction) of said cooking appliance of the heating device (par. 0139; desired temp. with respect to cooking instruction) or of said cooking vessel,
wherein a state of said cooking appliance, of said heating device or of a cooking vessel thereon is determined by said cooking appliance controller (par. 0139; temperature repeatedly monitored), said state being monitored during operation of said cooking appliance via at least one sensor (par. 0139; monitor temperature) configured to detect at least one physical characteristic of said cooking appliance (par. 0139 temperature),
wherein the following steps are performed:
in one step, automatically conducting a plausibility check on said control commands or on said current operating state of said cooking appliance (par. 0139 current temp), wherein said plausibility check involves automatically comparing said determined state (par. 0139; desired temp. with respect to cooking instruction) with at least one independently detected physical characteristic of said cooking appliance (par. 0139 temperature continually monitored), of said heating device in order to obtain a difference between said determined state and said at least one independently detected physical characteristic (par. 0139; temp), wherein said obtained difference below a limit value causes said external control unit to maintain continued operation of said cooking appliance (par. 0139 correct temperature bypass step 913, desired temp. with respect to cooking instruction) and said obtained  difference being above said limit value (par. 0139; too hot) causes said external control unit to generate and transmit a control command resulting in operation of said cooking appliance being limited (par. 0139 lower setting generate less heat), 
in one step, the control command of said external control unit (par. 0135; accept remote instruction) for desired power level (par. 0138) or desired heating period (par. 0139 timer) is detected by said cooking appliance controller (par. 0135 user; 0139), said step being able to be effected before or after said other aforementioned step, and
in an event of said difference being below said limit value (par. 0139 too cold) said cooking appliance controller, in a subsequent step when said control command for said at least one heating device controlled by said external control unit (par. 0135 remote instructions), is configured to automatically adopt (par. 0139 decision 907) a power level or heating period of said cooking appliance controller (par. 0139), as an actual power level and/or as an actual heating period being then used to actuate said heating device (par. 0139, 0140 temperature monitored and controlled till cook time complete), 
in an event of said difference being above said limit value (par. 0139 too hot), said cooking appliance controller, in a subsequent step, when implementing said control command for said at least one heating device controlled by said external control unit, is configured to automatically restrict a power level or heating period provided by said external control unit as said actual power level or as said actual heating period being then used to actuate said heating device (par. 0139 reduce heat).
Alternatively where the claimed to identify a faulty state associated with the external control unit is with respect to communication therewith.
Though silent to such, Do teaches mobile communication and mobile communication devices for directed control of cooking appliances and thus one of ordinary skill in the art would have been motivated to look to the art of mobile device communication.
Allen teaches a remote cooking system including controlling the cooking via a mobile device where the appliance controller further is configured to identify a dropped connection with the remote device (col. 10 lines 22-30).
Thus since both teach remote communication with mobile devices for wireless communication between the user and the appliance and thus since the control is dependent on the communication therewith.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate known mobile device technology specific to lost signal since such is known the art of cell phone communication and more specifically since Allen teaches the advantage provided of both mobile device communication and the ability to identify a faulty state associated with the external control unit with respect to communication therewith and further alert the user of a lost signal (col. 10 lines 22-30) thus providing the advantage of providing the user safety information since the mobile unit is no longer providing control of the cooking which allows a user to take manual action and prevent an uncontrolled cooking appliance during active heating.
A preceding step involves said external control unit being assigned to said cooking appliance or to said heating device (fig. 18 ref. 885).
Wherein said preceding step involves said external control unit being assigned to said cooking appliance or said heating device (fig. 20 ref. 903) together with activation or confirmation by a user (fig. 20 ref. 904) at said cooking appliance in order to permit external control of a cooking process using said external control unit (fig. 20 ref. 907, 991, 909).
Said cooking appliance controller further detects the state of said cooking appliance, of said heating device or of said cooking vessel by using at least one piece of information of a group of: released actual power level to said heating device (par. 0138), assumed, measured or input thermal mass of said cooking vessel along with content (par. 0137; assumed relative different sizes).
Said external control unit gives said control commands to said cooking appliance controller periodically or at self- determined times (par. 0135, 0139, 0140).
Said control commands include power grades (par. 0137, 0138), a power level (par. 0137-0139) or a power density, a power density relating either to a size of said heating device or to a size of said cooking vessel (par. 0137).
Said external control unit gives control commands to said cooking appliance controller in an event of a change in a power requirement for said heating device (par. 0139).
Wherein if no control command comes from said external control unit for a time longer than a limit time (par. 0140 timer), a fresh plausibility check on a current operating state of said cooking appliance is performed (par. 0140).
Wherein energy packets (par. 0137 configured burner surface) are released by said cooking appliance controller with stipulated energy (par. 0137 on vs off; par. 0138), a power level (par. 0138-139) or a heating period (par. 0140 timer) being determined with reciprocal influencing on a basis of said stipulated energy or size of said released energy packet (par. 0140 temperature vs time). 
Wherein consumption of one said energy packet by said cooking appliance controller is followed by a new energy packet of said same level being released (par. 0139 surface temp; loop back same heat setting) only if a difference after performance of a plausibility check is below said limit value (par. 0139 same temperature difference below “too hot”).
Consumption of one said energy packet without new release of a new energy packet is followed by said heating device being shut down (par. 0140 cooking time complete).
Wherein if a plausibility check is not passed and a difference is above said limit value, said cooking appliance is switched a power level is lowered to a level being permanently uncritical for an operation of said heating device (par. 0139; uncritical as “too hot” temp has been corrected).
Wherein a dynamic range of the sensor allows a check to be performed to determine how a signal of said sensor changes on a basis of a supplied power to said heating device (par. 0139; signal change relative measured temperature), a dynamic range ascertained in said manner being taken as a basis for determining a maximum permissible power level that said heating device is permitted to supply to a cooking vessel without there being a risk of overheating (par. 0139 too hot).
Wherein a further step, as a checking step, involves a trend in a power level that differs from a preset of said external control unit being taken with said heating device so as to cause a reactive response by a regulator in said cooking appliance controller (par. 0139), a time before said reactive response ensues being taken as a basis for estimating a dynamic range of a control loop (par. 0140), with a low dynamic range if a time before said reactive response ensues is long and with a high dynamic range if said time before said reactive response ensues is short (par. 0140; relative subsequent loops).
Wherein if there is no reactive response within a predefined time (par. 0140; timer), a safety function is caused (par. 0140; instruct user) and a power level is reduced or terminated (par. 0140 timer) by said cooking appliance controller or other additional safety measures are taken (par. 0140 other).
Wherein if there are no signals from sensors of said external control unit, is taken with respect to “if” relative there are.  
Said external control unit is a remote control connected to said cooking appliance controller by means of a radio link (par. 0037), wherein said external control unit has a temperature sensor as remote control and is itself arranged on a cooking utensil or is integrated in a cooking utensil (par. 0135 burner), said external control unit undertaking a temperature regulation for said cooking utensil and, to said end, prescribing a power regulation for said heating device of said cooking utensil for said cooking appliance controller (par. 0139).
Wherein said external control unit is a remote control connected to said cooking appliance controller by means of a radio link (par. 0037), wherein said external control unit is wirelessly connected to a temperature sensor by means of a radio link (par. 0037), said temperature sensor being arranged on a cooking utensil or being integrated in a cooking utensil (par. 0139 monitor temperature).
Said external control unit is a mobile terminal such as a smartphone or a tablet computer (par. 0038), said mobile terminal performing a temperature regulation directly to prescribe a heating power for said heating device by means of control commands (par. 0135; appliance accept remote instructions.
With respect to claims 5, 16-17 and 19.
Do teaches monitoring temperature of a configured burner surface for its art recognized purpose of controlling temperature.  Thus since Do further teaches detecting a size of a cooking vessel (par. 0136) it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine a temperature of the cooking vessel as opposed to the temperature of the burner surface since both provide a same temperature feedback used to control the power of the heating elements which are responsible for the actual temperature of the cooking vessel and contents and providing a same plausibility check as taught by Do.  
Though silent to a numerical difference, Do teaches a same limit value and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a limit value for a temperature difference is 50 K. for its art recognized purpose of providing temperature specific control of the burner surface to determine if the cooking process and more specifically the temperature of cooking is too hot or too cold in light of the cooking instructions as taught by Do (par. 0139).
With respect to a too cold temperature as taught by Do.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a high dynamic range with a quickly rising signal of said sensor results in said cooking appliance controller permitting a high power level of from 3.6 W/cm2 to 10 W/cm2. for its art recognized purpose of providing temperature specific control of the burner surface to determine if the cooking process and more specifically the temperature of cooking is too hot or too cold in light of the cooking instructions as taught by Do (par. 0139).
Do teaches a checking step that involves a trend in said power level differing from a preset of said external controller (par. 0136).  Though silent to a numerical preset and subsequent 20% to 200% of said prescribed power level being taken with said heating device.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach 20% to 200% of said prescribed power level being taken with said heating device for its art recognized purpose of providing temperature specific control of the burner surface to determine if the cooking process and more specifically the temperature of cooking is too hot or too cold in light of the cooking instructions as taught by Do (par. 0139).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to 20% to 200% of said prescribed power level being taken with said heating device for its art recognized purpose of providing temperature specific control of the burner surface to determine if the cooking process and more specifically the temperature of cooking is too hot or too cold in light of the cooking instructions as taught by Do (par. 0139).


Claims 5, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (20090258331).
Do is taken as above.
Do teaches monitoring temperature of a configured burner surface for its art recognized purpose of controlling temperature.  Thus since Do further teaches detecting a size of a cooking vessel (par. 0136) it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine a temperature of the cooking vessel as opposed to the temperature of the burner surface since both provide a same temperature feedback used to control the power of the heating elements which are responsible for the actual temperature of the cooking vessel and contents and providing a same plausibility check as taught by Do.  
Though silent to a numerical difference, Do teaches a same limit value and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a limit value for a temperature difference is 50 K. for its art recognized purpose of providing temperature specific control of the burner surface to determine if the cooking process and more specifically the temperature of cooking is too hot or too cold in light of the cooking instructions as taught by Do (par. 0139).
With respect to a too cold temperature as taught by Do.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a high dynamic range with a quickly rising signal of said sensor results in said cooking appliance controller permitting a high power level of from 3.6 W/cm2 to 10 W/cm2. for its art recognized purpose of providing temperature specific control of the burner surface to determine if the cooking process and more specifically the temperature of cooking is too hot or too cold in light of the cooking instructions as taught by Do (par. 0139).
Do teaches a checking step that involves a trend in said power level differing from a preset of said external controller (par. 0136).  Though silent to a numerical preset and subsequent 20% to 200% of said prescribed power level being taken with said heating device.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach 20% to 200% of said prescribed power level being taken with said heating device for its art recognized purpose of providing temperature specific control of the burner surface to determine if the cooking process and more specifically the temperature of cooking is too hot or too cold in light of the cooking instructions as taught by Do (par. 0139).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to 20% to 200% of said prescribed power level being taken with said heating device for its art recognized purpose of providing temperature specific control of the burner surface to determine if the cooking process and more specifically the temperature of cooking is too hot or too cold in light of the cooking instructions as taught by Do (par. 0139).

Response to Arguments
Applicants urging and amendments are persuasive.  The 101 has been withdrawn.
With respect to applicants urging, the plausibility check conducted involves an active comparison between two separately or independently measured characteristics, such as temperature.  It is initially noted the claims are silent to two measured temperatures and merely require a “physical characteristic of the cooking appliance”.  
It is further and importantly noted the claims are silent to two measured characteristics and merely require “a state” which is independently detected.  Importantly the claimed “determined state” is specific to “for storing” in “said cooking appliance” and thus is with respect to pre-determined programming specific to the controlled temperature for cooking as taught by Do.
It is further noted the claimed independently detected physical characteristic is taught by Do with respect to the claimed “a state of the cooking appliance” “said state being observed or monitored during operation of said cooking appliance via at least one sensor configured to detect at least one physical characteristic of said cooking appliance”.
With respect to applicants urging directed to the claimed “faulty state” in a first instance the claimed “faulty state” is not defined and merely requires “associated with the external control unit”.  Thus where Do teaches the user required to remove the food the at the end of the cook time the faulty state is open to any state change such as in the instant case the end of automated cooking.
Alternatively, where the claimed to identify a faulty state associated with the external control unit is with respect to communication therewith.
Though silent to such, Do teaches mobile communication and mobile communication devices for directed control of cooking appliances and thus one of ordinary skill in the art would have been motivated to look to the art of mobile device communication.
Allen teaches a remote cooking system including controlling the cooking via a mobile device where the appliance controller further is configured to identify a dropped connection with the remote device (col. 10 lines 22-30).
Thus since both teach remote communication with mobile devices for wireless communication between the user and the appliance and thus since the control is dependent on the communication therewith.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate known mobile device technology specific to lost signal since such is known the art of cell phone communication and more specifically since Allen teaches the advantage provided of both mobile device communication and the ability to identify a faulty state associated with the external control unit with respect to communication therewith and further alert the user of a lost signal (col. 10 lines 22-30) thus providing the advantage of providing the user safety information since the mobile unit is no longer providing control of the cooking which allows a user to take manual action and prevent an uncontrolled cooking appliance during active heating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792